      Case 2:20-cv-00894-MHT-JTA Document 24 Filed 03/05/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


KENNETH WILSON,                       )
                                      )
        Plaintiff,                    )
                                      )         CIVIL ACTION NO.
        v.                            )           2:20cv894-MHT
                                      )                (WO)
LIEUTENANT MACK, et al.,              )
                                      )
        Defendants.                   )

                          OPINION AND ORDER

      Plaintiff, a state prisoner, filed a motion for

preliminary injunction seeking an order requiring the

warden of the prison where he is incarcerated to ensure

plaintiff’s physical safety from the defendants named

in    this    suit   after    one    of   the   defendants      allegedly

threatened plaintiff with a switchblade and made death

threats against him.           This case is before the court on

the    recommendation        of     the   United   States     Magistrate

Judge        that    plaintiff’s          motion     for     preliminary

injunction be denied.             There are no objections to the

recommendation.        Upon an independent and de novo review
     Case 2:20-cv-00894-MHT-JTA Document 24 Filed 03/05/21 Page 2 of 2




of    the     record,      the     court      concludes       that       the

recommendation should be adopted.

     Accordingly, it is ORDERED as follows:

     (1) The      recommendation         of    the     United      States

Magistrate Judge (Doc. 22) is adopted.

     (2) The motion for preliminary injunction (Doc. 13)

is denied.

     It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

     DONE, this the 5th day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
